Title: Thomas Jefferson to Francis Adrian Van der Kemp, 25 December 1817
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


                    
                        Monticello
Dec. 25. 17.
                    
                    Th: Jefferson asks the favor of Mr Vanderkemp to make his thanks acceptable, if occasion should offer to the worthy lady, miss Halshoff who has been so kind as through him to send him her interesting Republican Manuel. it is replete with the soundest principles of human independance, and I commiserate her sufferings in so holy a cause. gloomy however as is the present appearance of it’s depressionat present, it will rise again, and the spi information and spirit excited in Europe will persevere until governments shall be established in it’s various countries in which the people will have a representative & controuling branch. he salutes mr Vanderkemp with constant esteem & respect.
                